DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in this application.  Claims 1-10 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US 3751270) in view of Ley et al (US 8679461) for the reasons set forth in rejecting the claims in the last Office action.  
Rizzi teaches a beverage or food composition comprising a natural sugar and hesperetin dihydrochalcone (see entire patent, especially claims 1-3 and Examples).  Rizzi teaches a weight ratio of sugar to dihydrochalcone compound of 1:10-6 to 1:10-3 (claim 3).  Rizzi et al teach the enhancement of sweetness with hesperetin dihydrochalcone (see column 2, line 60 to column 3, line 3).
The claims appear to differ as to the recitation of an artificial sweetener.
Ley et al disclose the use of hesperetin compounds for enhancing sweet taste (see entire patent).  Ley et al disclose natural and artificial sweeteners.  For example, Ley et al disclose stevioside and rebaudioside (see column 3, lines 23-57).

All the claims have been considered.
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Response to Arguments
Applicant's arguments filed January 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Rizzi does not teach a method of enhancing the sweetness of an artificial sweetener and that Rizzi teaches away from the claimed invention.
Rizzi et al teach the enhancement of sweetness with hesperetin dihydrochalcone (see column 2, line 60 to column 3, line 3).  Ley et al disclose the use of hesperetin compounds for enhancing sweet taste (see entire patent).  Ley et al disclose natural and artificial sweeteners.  For example, Ley et al disclose stevioside and rebaudioside (see column 3, lines 23-57).
It would have been obvious to a person of ordinary skill at the time of the invention, to use an artificial sweetener as taught by Ley et al in that of Rizzi because the use of hesperetin compounds serves to enhance both natural and artificial sweeteners.  Once the art has recognized the use of hesperetin compounds to enhance sweetness then the use and manipulation of amounts and sweeteners would be expected, obvious, and well-within the skill of the art.
The prior art teaches the claimed components.  In the absence of a showing of unexpected results, applicant is using known components for their art-recognized function to obtain no more than expected results.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Jia et al (US 20140370177) is cited as of interest to the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 2, 2021